            Case 4:21-cv-00048-SWW Document 5 Filed 02/09/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

ROBERT L. PARMENTER,
ADC #658817                                                                          PLAINTIFF

v.                                     4:21CV00048-SSW-JTK

DEXTER PAYNE, et al.                                                             DEFENDANTS

                                             ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.      There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that:

       1.       Plaintiff’s Complaint against Defendants is DISMISSED without prejudice, for

failure to state a claim upon which relief may be granted.

       2.       Dismissal of this action constitutes a “strike” within the meaning of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g).

       3.       The Court certifies that an in forma pauperis appeal from an Order and

Judgment dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. §

1915(a)(3).

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED this 9th day of February, 2021.

                                              /s/Susan Webber Wright
                                              UNITED STATES DISTRICT JUDGE




                                                 1
